Citation Nr: 9934951	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-43 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a foot disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1979 
to July 1982.  

This case was before the Board of Veterans' Appeals (Board) 
in September 1998.  The Board denied applications to reopen 
previously denied claims of entitlement to service connection 
for back and foot disabilities.  The Board also remanded a 
claim for a total rating based on individual unemployability 
(TDIU) to the regional office (RO) for further evidentiary 
development.  

The veteran appealed the Board's decision, and in February 
1999, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) vacated that part of the Board's 
September 1998 decision which denied the veteran's 
application to reopen claims of entitlement to service 
connection for back and foot disabilities.  The Court 
remanded these issues to the Board for re-adjudication 
consistent with a December 1998 motion by the appellee.  The 
Court determined that it did not have jurisdiction over the 
TDIU claim.  Consequently, the direction contained in the 
Board's September 1998 remand with respect to the TDIU claim 
still stands.  The RO is referred to that decision for 
instruction as to the TDIU issue.  


REMAND

Previously, by a March 1983 rating action, the RO denied a 
claim of entitlement to service connection for a back 
disability.  In the same month, the RO notified the veteran 
of this decision.  However, the veteran failed to submit a 
notice of disagreement with this denial.  Consequently, the 
March 1983 denial of service connection for a back disability 
became final.  38 C.F.R. §§ 19.118(a), 19.153 (1982).  

Additionally, by a June 1992 rating action, the RO denied a 
claim of entitlement to service connection for a foot 
disability.  In the same month, the RO notified the veteran 
of this decision.  In October 1992, the RO received from the 
veteran a notice of disagreement with this denial.  In April 
1993, the RO furnished the veteran with a statement of the 
case (SOC) regarding this decision, but he did not file a 
substantive appeal.  Consequently, the denial of service 
connection for a foot disability also became final.  
38 C.F.R. §§ 19.123, 19.124, 19.129(b), 19.192 (1991).  

Claims of service connection for back and foot disabilities 
may now be considered on the merits only if "new and 
material" evidence has been received since the time of the 
RO's March 1983 rating action (for the veteran's back claim) 
and the agency's June 1992 decision (for the veteran's foot 
claim).  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999); Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); Evans 
v. Brown, 9 Vet.App. 273 (1996).  

In September 1998, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued an opinion which 
overturned the test for materiality established in Colvin 
v. Derwinski, 1 Vet.App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge  
mandated that materiality be determined solely in accordance 
with the definition provided in 38 C.F.R. § 3.156(a).  

As noted in the appellee's motion, review of the record in 
the present case reveals that the RO, in its rating actions, 
and the Board, in its September 1998 decision, employed the 
now-invalidated Colvin test when addressing the veteran's 
claims to reopen.  The Court has held that, when the Board 
proposes to address in its decision a question that has not 
yet been addressed by the RO, the Board must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on the question, whether he has 
been given an adequate opportunity to actually submit such 
evidence and argument, and whether the SOC and/or 
supplemental statement of the case (SSOC) fulfills the 
regulatory requirements.  See 38 C.F.R. § 19.29 (1999).  If 
not, the matter must be remanded in order to avoid prejudice 
to the claimant.  Bernard v. Brown, 4 Vet.App. 384, 393 
(1993).  

In this regard, the Board notes that the veteran has not yet 
been afforded an opportunity to present argument and/or 
evidence to the RO on the matter of why his claims should be 
reopened in accordance with § 3.156(a), nor has he been 
provided a SOC or SSOC which reflects consideration of the 
§ 3.156(a) standard alone, without reference to the Colvin 
"change in outcome" test.  Consequently, in order to ensure 
that the veteran receives full due process of law and that 
the possibility of prejudice is avoided, the Board will 
remand the matter to the RO.  38 C.F.R. § 19.9 (1999).  

The Board also notes that additional evidence has been 
received from the veteran, and it appears that the veteran 
may now desire to present further evidence in the form of 
hearing testimony.  This latter point should be clarified and 
all evidence of record, including that received after the 
September 1998 Board decision, must be considered.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the matters on appeal.  The additional 
material received, if any, should be 
associated with the claims folder.  The 
veteran's desire to appear at a hearing 
should be clarified.

2.  The RO should make an effort to 
ensure that all relevant records of VA 
treatment have been obtained for review, 
including records of any recent follow-up 
treatment that the veteran may have 
received.  The additional material 
received, if any, should be associated 
with the claims folder.  

3.  If a hearing is requested before a RO 
hearing officer, such a proceeding should 
be conducted.  Thereafter, the RO should 
take adjudicatory action on the veteran's 
claims.  In so doing, the RO should 
consider and apply the provisions of 
38 C.F.R. § 3.156(a) as the sole 
definition of new and material evidence.  
If any benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
contain, in particular, a summary of the 
provisions of 38 C.F.R. § 3.156(a) and a 
discussion of how they affect the RO's 
determination.  38 C.F.R. §§ 19.29, 19.31 
(1999).  Consideration should be given to 
the entire record, including evidence 
submitted since issuance of the latest 
SOC or SSOC.  If a hearing is requested 
before a member of the Board at the RO, 
arrangements for such a hearing should be 
made.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and appear at any hearing 
requested at the RO, the claims folders should be returned to 
this Board for further appellate review.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Booth v. Brown, 8 Vet.App. 109 
(1995); Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of these remanded 
issues.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


